Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered December 19, 2002, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a persistent felony offender, to concurrent terms of 15 years to life, and order, same court and Justice, entered on or about June 14, *2142004, which denied defendant’s CPL 440.20 motion to set aside sentence, unanimously affirmed. Judgment, same court (Charles H. Solomon, J., on motion; Eduardo Padro, J., at plea and sentence), rendered July 12, 2002, convicting defendant of criminal possession of stolen property in the fifth degree, and sentencing him to time served, unanimously affirmed.
The motion court properly denied defendant’s suppression motion without a hearing since the allegations contained in the motion papers, when considered in light of the criminal court complaint and the voluntary disclosure form, failed to raise a factual dispute requiring a hearing (see CPL 710.60 [1], [3]). Defendant’s general and conclusory assertions of innocent conduct at the time of his arrest did not address the specific information that was provided by the People concerning the basis for that arrest, and did not assert any other basis for suppression (see People v Jones, 95 NY2d 721 [2001]). Furthermore, defendant’s papers were also deficient in that although defendant necessarily had direct knowledge of the relevant facts, he did not sufficiently allege that he was aggrieved by an unlawful search and seizure (see People v Mendoza, 82 NY2d 415, 432-433 [1993]; People v Gomez, 67 NY2d 843 [1986]; see also People v Whitfield, 81 NY2d 904, 906 [1993]).
The court properly sentenced defendant as a persistent felony offender, and properly denied his motion to set aside the sentence. The procedure under which defendant was adjudicated a persistent felony offender is constitutional (People v Rivera, 5 NY3d 61 [2005], cert denied — US —, 126 S Ct 564 [2005]; People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Concur—Mazzarelli, J.P., Saxe, Friedman, Sullivan and Williams, JJ.